DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a first pixel and a second pixel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, "[[a]] the first pixel and [[a]] the second pixel".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama (US PGPub 2015/0232746) in view of Liu (US PGPub 2016/0260921) and Chung (US PGPub 2018/0175254), and as evidenced by Mashford ("High-efficiency quantum-dot light-emitting devices with enhanced charge injection", 21 April 2013, Nature Photonics, Vol. 7 May 2013, pp. 407-412).
Regarding claim 1, Sonoyama discloses in Figs. 8 & 9, a light emitting display device, comprising:  
a substrate (301, para. [0075]); 
a first electrode and a second electrode on the substrate (201 respectively in each light emitting element 200R and 200B, para. [0175] & [0184]); 
an opposing electrode (207, para. [0184]) on the first electrode and the second electrode; 
a first pixel comprising a first light emitting layer (204 in 200R, para. [0191]) between the first electrode and the opposing electrode; 
a second pixel comprising a second light emitting layer (204 in 200B, para. [0191]) between the second electrode and the opposing electrode; 
a pixel defining layer (308, para. [0186]:  separating light emitting elements 200R/G/B delineated by dashed lines in Fig. 8) separating the first and second light emitting layer from one another; and 
a spacer (top portion of 308:  this is analogous to Instant Application element 190/333 shown in Figs. 4-5 and described in para. [0068-0069] as both portions comprising substantially the same material and thus as claimed does not appear to distinguish over Sonoyama element 308) on the pixel defining layer to reduce a height difference between a layer at a display area of a display panel and a layer at a non-display area of the display panel (para. [0186-0187]:  transparent substrate 310 is bonded through planarization resin layer 309 across an entirety of a display panel such that all parts of pixel defining layer/spacer 308 inherently contribute to a height difference of “a layer” in each of “a display area” and “a non-display area” of the display panel, these areas not being further defined in the claim),
wherein the first light emitting layer and the second light emitting layer are to emit light of different colors (red and blue, respectively; see para. [0208]); and 
the second light emitting layer includes an organic light emitting material (para. [0213]:  blue fluorescent material anthracene derivative).  
Sonoyama also discloses a similar green element (200G, para. [0191]).
Sonoyama appears not to explicitly disclose that the first light emitting layer (red emission layer) includes semiconductor nanocrystals.  Sonoyama also appears not to explicitly disclose a first driving power line and a first data line connected to the first pixel being positioned between the first driving power line and the first data line; a second driving power line connected to the second pixel being adjacent to the first pixel, and a distance between the first data line and the second driving power line is greater than a distance between the first driving power line and the first data line.
Liu discloses in Fig. 2 (see also Figs. 3-7, para. [0079-0080] for color pixel layout), an OLED with red, green, and blue pixel light emitting layers (231, 232, 233, para. [0060]) wherein at least one light emitting layer includes an organic light emitting material and at least one light emitting layer includes a semiconductor nanocrystal (para. [0060]); wherein the light emitting material which includes an organic light emitting material does not include a semiconductor nanocrystal (para. [0072]:  no semiconductor nanocrystal, i.e. quantum dot); and wherein the light emitting material which includes a semiconductor nanocrystal does not include an organic light emitting material (para. [0062]:  no organic light emitting material, i.e. para [0063], [0069] & [0070]:  organic host and surface coating agents are not light emitting materials.)  Note that any of the pixels may be either a semiconductor nanocrystal light emitting material pixel or an organic light emitting material pixel (para. [0062] & [0072]:  both semiconductor nanocrystal and organic light emitter implementations for each of the red, green, blue, and white pixels).  By using an organic light emitting material in some pixels and a semiconductor nanocrystal in others, the tradeoff between cost and performance may be optimized (para. 0081].)  Liu also discloses in Fig. 2 that each color pixel is positioned between a driving power line and a data line driving the color pixel, and that from Figs. 3-7 the relative color positions and configurations are a matter of arbitrary design choice.  Note that in Fig. 2, pixel 231 at the left has a data line leftmost and which is closer to its own driving power line than it is to any other pixel’s driving power line.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the mixed semiconductor nanocrystal light emitting material and organic light emitting material scheme of Liu in the device of Sonoyama to trade off cost vs. performance.  Moreover, the choice of semiconductor nanocrystals or organic light emitting material for each of the colors (e.g. red and green using semiconductor nanocrystals, and blue using organic light emitting material) is obvious in light of Liu.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success provides a prima facie case of obviousness. See, for example, M.P.E.P. § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The Examiner notes that while Liu discloses the blue sub-pixel preferably made of the semiconductor nanocrystals, this does not constitute teaching away.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  It is also obvious to position the color pixels according to arbitrary design choice as disclosed in Figs. 2-7 of Liu.  In so doing, the first light emitting layer (red emission layer) includes semiconductor nanocrystals; and there is a first driving power line and a first data line connected to the first pixel being positioned between the first driving power line and the first data line; a second driving power line connected to the second pixel being adjacent to the first pixel, and a distance between the first data line and the second driving power line is greater than a distance between the first driving power line and the first data line.
Sonoyama as combined appears not to explicitly disclose that the first light emitting layer including the semiconductor nanocrystals is driven at a lower voltage than the second light emitting layer including the organic light emitting material.
However, it is well known in the art that the luminance produced by light emitting layers is a function of the applied voltage (see Mashford, Fig. 3, which discloses the current and luminance as a function as applied voltage, both rising with rising voltage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive each light emitting layer with the appropriate voltage to produce desired luminance for each layer, the voltage ranging from zero to a maximum positive voltage for each layer, including driving the first light emitting layer at zero volts (dark) and the second light emitting layer at positive voltage (on).  In so doing, the first light emitting layer including the semiconductor nanocrystals is driven at a lower voltage than the second light emitting layer including the organic light emitting material.
Sonoyama as combined appears not to explicitly disclose that the semiconductor nanocrystals include a CuInSe2-based material, and include quantum rods.
Chung discloses a film comprising semiconductor nanocrystal quantum dots (para. [0058]:  beads) or quantum rods (para. [0057]:  5:1 ratio quantum dot fiber) including CuInSe2-based material (para. [0062] & [0086]) for use in a light emitting layer of an LED (para. [0013] providing controlled frequency, high-purity light with improved efficiency (para. [0002-0004]).  As such, the semiconductor art recognized that that semiconductor nanocrystals including a CuInSe2-based material quantum rods is suitable for forming a light emitting layer of an LED.  
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used semiconductor nanocrystals including a CuInSe2-based material for its art recognized suitability in forming a light emitting layer of an LED.  In so doing, the semiconductor nanocrystals include a CuInSe2-based material, and includes quantum rods.
Regarding claim 2, Sonoyama as combined therein discloses that the first light emitting layer is to emit red light, and the second light emitting layer is to emit blue light.
Regarding claim 4, Sonoyama as combined therein discloses that the organic light emitting material includes an anthracene-based material (Sonoyama, para. [0213]:  blue fluorescent material anthracene derivative; Liu, para. [0074]).
Regarding claim 19, Sonoyama as combined further discloses that the semiconductor nanocrystals are to generate light based on a current generated by a voltage of the first electrode and a voltage of the opposing electrode (Mashford, Fig. 3).
Regarding claim 21, Sonoyama as combined further discloses that the first electrode and the second electrode are spaced apart from each other on the substrate and correspond to the first pixel and the second pixel adjacent to each other (Sonoyama, Fig. 8; Liu, Fig. 6:  231 red & 233 blue).
Claims 5 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama (US PGPub 2015/0232746) in view of Liu (US PGPub 2016/0260921) Chung (US PGPub 2018/0175254).
Regarding claim 5, Sonoyama discloses in Figs. 8 & 9, a light emitting display device, comprising:  
a substrate (301, para. [0075]); 
a first electrode, a second electrode, and a third electrode on the substrate (201 respectively in each light emitting element 200R, 200G, and 200B, para. [0175] & [0184]), the first electrode, second electrode, and third electrode being spaced apart from each other on the substrate and corresponding to a first pixel, a second pixel, and a third pixel adjacent to each other; 
an opposing electrode (207, para. [0184]) on the first electrode, the second electrode, and the third electrode; 
a first light emitting layer between the first electrode and the opposing electrode, wherein the first light emitting layer is to emit red light (204 in 200R, para. [0191]); 
a second light emitting layer between the second electrode and the opposing electrode, wherein the second light emitting layer is to emit green light (204 in 200G, para. [0191]); and 
a third light emitting layer between the third electrode and the opposing electrode, wherein the third light emitting layer is to emit blue light (204 in 200B, para. [0191]); the third light emitting layer of the third pixel includes an organic light emitting material (para. [0213]:  blue fluorescent material anthracene derivative).
Sonoyama appears not to explicitly disclose that the first, second and third pixels are commonly connected to a gate line, the first light emitting layer (red emission layer) of the first pixel includes first semiconductor nanocrystals, the second light emitting layer (green emission layer) of the second pixel includes second semiconductor nanocrystals, the first and second light emitting layers including the first and second semiconductor nanocrystals have a greater number than the third light emitting layer including the organic light emitting material, and the first light emitting layer including the first semiconductor nanocrystals is directly adjacent to the second light emitting layer including the second semiconductor nanocrystals.  Sonoyama also appears not to explicitly disclose a first driving power line and a first data line connected to the first pixel being disposed between the first driving power line and the first data line; a second driving power line connected to the second pixel being adjacent to the first pixel, and a distance between the first data line and the second driving power line is greater than a distance between the first driving power line and the first data line.
Liu discloses in Fig. 2 (see also Figs. 3-7, para. [0079-0080] for color pixel layout, noting Fig. 5 whereby the different color pixels have selection transistor gates commonly connected to a scan line, i.e. a gate line for simultaneous control over the composite pixel), an OLED with red, green, and blue pixel light emitting layers (231, 232, 233, para. [0060]) wherein at least one light emitting layer includes an organic light emitting material and at least one light emitting layer includes a semiconductor nanocrystal (para. [0060]); wherein the light emitting material which includes an organic light emitting material does not include a semiconductor nanocrystal (para. [0072]:  no semiconductor nanocrystal, i.e. quantum dot); and wherein the light emitting material which includes a semiconductor nanocrystal (para. [0062]:  e.g. red quantum dot and green quantum dot) does not include an organic light emitting material (para. [0072]:  no organic light emitting material, i.e. para [0063], [0069] & [0070]:  organic host and surface coating agents are not light emitting materials.)  Note that any of the pixels may be either a semiconductor nanocrystal light emitting material pixel or an organic light emitting material pixel (para. [0062] & [0072]:  both semiconductor nanocrystal and organic light emitter implementations for each of the red, green, blue, and white pixels).  Also note the pixel layout of Figs. 6 & 7, in which each of the four color light emitting layers is directly adjacent each other, directly adjacent being interpreted in the context of the disclosure to mean that there is no linearly intervening light emitting layer.  By using an organic light emitting material in some pixels and a semiconductor nanocrystal in others, the tradeoff between cost and performance may be optimized (para. 0081].)  Liu also discloses in Fig. 2 that each color pixel is positioned between a driving power line and a data line driving the color pixel, and that from Figs. 3-7 the relative color positions and configurations are a matter of arbitrary design choice.  Note that in Fig. 2, pixel 231 at the left has a data line leftmost and which is closer to its own driving power line than it is to any other pixel’s driving power line.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the mixed semiconductor nanocrystal light emitting material and organic light emitting material scheme of Liu in the device of Sonoyama to trade off cost vs. performance in a full-color composite pixel.  Moreover, the choice of semiconductor nanocrystals or organic light emitting material for each of the colors (e.g. red and green using semiconductor nanocrystals, and blue using organic light emitting material) is obvious in light of Liu.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success provides a prima facie case of obviousness. See, for example, M.P.E.P. § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The Examiner notes that while Liu discloses the blue sub-pixel preferably made of the semiconductor nanocrystals, this does not constitute teaching away.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  It is also obvious to position the color pixels according to arbitrary design choice as disclosed in Figs. 2-7 of Liu.  In so doing, the first, second and third pixels are commonly connected to a gate line, the first light emitting layer (red emission layer) of the first pixel includes first semiconductor nanocrystals (red quantum dot0, the second light emitting layer (green emission layer) of the second pixel includes second semiconductor nanocrystals (green quantum dot), and thus the first and second light emitting layers including the first and second semiconductor nanocrystals have a greater number than the third light emitting layer including the organic light emitting material (2:1), and the first light emitting layer including the first semiconductor nanocrystals is directly adjacent to the second light emitting layer including the second semiconductor nanocrystals; and there is a first driving power line and a first data line connected to the first pixel being disposed between the first driving power line and the first data line; a second driving power line connected to the second pixel being adjacent to the first pixel, and a distance between the first data line and the second driving power line is greater than a distance between the first driving power line and the first data line.
Sonoyama as combined appears not to explicitly disclose that at least one of the first and second semiconductor nanocrystals includes a CuInSe2-based material.
Chung discloses a film comprising semiconductor nanocrystal quantum dots including CuInSe2-based material (para. [0062] & [0086]) for use in a light emitting layer of an LED (para. [0013] providing controlled frequency, high-purity light with improved efficiency (para. [0002-0004]).  As such, the semiconductor art recognized that that semiconductor nanocrystals including a CuInSe2-based material is suitable for forming a light emitting layer of an LED.  
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used semiconductor nanocrystals including a CuInSe2-based material for its art recognized suitability in forming a light emitting layer of an LED.  In so doing, at least one of the first and second semiconductor nanocrystals include a CuInSe2-based material.
Regarding claim 8, Sonoyama further discloses a hole transport layer (203, para. [0191]) between the first electrode and the first light emitting layer, between the second electrode and the second light emitting layer, and between the third electrode and the third light emitting layer.
Regarding claim 9, Sonoyama further discloses that the hole transport layer includes a first hole transport layer. a second hole transport layer, and a third hole transport layer separated from each other (para. [0191]:  separately formed as part of layer 208 in each element; see Fig. 9).
Regarding claim 10, Sonoyama further discloses that the first hole transport layer (203) is between the first electrode (201) and the first light emitting layer (204), the second hole transport layer is between the second electrode and the second light emitting layer, and the third hole transport layer is between the third electrode and the third light emitting layer (para. [0191]:  separately formed as part of layer 208 in each element).
Regarding claim 11, Sonoyama further discloses a hole injection layer (202, para. [0191]) between the hole transport layer (203) and the first electrode (201), between the hole transport layer and the second electrode, and between the hole transport layer and the third electrode (para. [0191]:  separately formed as part of layer 208 in each element).
Regarding claim 12, Sonoyama further discloses that the hole injection layer includes a first hole injection layer, a second hole injection layer, and a third hole injection layer which are separated from each other (para. [0191]:  separately formed as part of layer 208 in each element).
Regarding claim 13, Sonoyama further discloses that the first hole injection layer (202) is between the hole transport layer (203) and the first electrode (201), the second hole injection layer is between the hole transport layer and the second electrode, and the third hole injection layer is between the hole transport layer and the third electrode. (para. [0191]:  separately formed as part of layer 208 in each element).
Regarding claim 14, Sonoyama further discloses an electron transport layer (205, para. [0191]) between the first light emitting layer (204) and the opposing electrode (207), between the second light emitting layer and the opposing electrode, and between the third light emitting layer and the opposing electrode (para. [0191]:  separately formed as part of layer 208 in each element).
Regarding claim 15, Sonoyama further discloses the electron transport layer includes a first electron transport layer, a second electron transport layer, and a third electron transport layer separated from each other (para. [0191]:  separately formed as part of layer 208 in each element).
Regarding claim 16, Sonoyama further discloses that the first electron transport layer (205) is between the first light emitting layer (204) and the opposing electrode (207), the second electron transport layer is between the second light emitting layer and the opposing electrode, and the third electron transport layer is between the third light emitting layer and the opposing electrode (para. [0191]:  separately formed as part of layer 208 in each element).
Regarding claim 17, Sonoyama further discloses an electron injection layer (206, para. [0191]) between the electron transport layer (205) and the opposing electrode (207) (para. [0191]:  separately formed as part of layer 208 in each element).
Regarding claim 18, Sonoyama further discloses that the electron injection layer includes a first electron injection layer, a second electron injection layer, and a third electron injection layer separated from each other (para. [0191]:  separately formed as part of layer 208 in each element).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub 2016/0260921) in view of Chung (US PGPub 2018/0175254).
Regarding claim 20, Liu discloses in Fig. 2 (see also Figs. 3-7, para. [0079-0080] for color pixel layout, noting Fig. 5:  commonly connected to a scan line), 
a substrate (1, para. [0059]); 
a first pixel including a first light emitting layer (231, para. [0060-0061]: red) on the substrate; 
a second pixel including a second light emitting layer (233, para. [0060-0061]:  blue) directly adjacent to the first light emitting layer (see Figs. 6-7), and 
a third pixel including a third light emitting layer (232, para. [0060-0061]:  green) adjacent to the second light emitting layer (see Figs. 6-7), 
a first driving power line (Fig. 5, connected to first pixel 231) and a first data line (Fig. 5, connected to first pixel 231) connected to the first pixel (231) being disposed between the first driving power line and the first data line; and 
a second driving power line (Fig. 5, connected to second pixel 233) connected to the second pixel being adjacent to the first pixel (the Examiner notes that the term “adjacent” is broad and not equivalent to “directly adjacent”; however, from Figs. 2-7 of Liu it is clear that arrangement of the various colors is a matter of arbitrary design choice),
, and 
a distance between the first data line and the second driving power line is greater than a distance between the first driving power line and the first data line,
wherein 
the first, second and third pixels are commonly connected to a gate line (Fig. 5: the different color pixels have selection transistor gates commonly connected to a scan line, i.e. a gate line for simultaneous control over the composite pixel), 
the first light emitting layer generates light of a first color (red), the second light emitting layer includes a second inorganic semiconductor light emitting material (para. [0061]:  233 blue, quantum dot) which generates light of a second color (blue) different from the first color, and the third light emitting layer generates light of a third color (green) different from the first and second colors.  
Note the pixel layout of Figs. 6 & 7, in which each of the four color light emitting layers is directly adjacent each other, directly adjacent being interpreted in the context of the disclosure to mean that there is no linearly intervening light emitting layer.
Liu appears not to explicitly disclose that the first light emitting layer includes a first inorganic semiconductor light emitting material, the third light emitting layer includes an organic light emitting material, and the first and second light emitting layers including the first and second inorganic semiconductor light emitting materials have a greater number than the third light emitting layer including the organic light emitting material.
However, Liu further that at least one light emitting layer of the red, green, blue, and white layers includes an organic light emitting material and at least one light emitting layer includes a semiconductor nanocrystal (para. [0060]); wherein the light emitting material which includes an organic light emitting material does not include a semiconductor nanocrystal (para. [0072]:  no semiconductor nanocrystal, i.e. quantum dot); and wherein the light emitting material which includes a semiconductor nanocrystal does not include an organic light emitting material (para. [0072]:  no organic light emitting material, i.e. para [0063], [0069] & [0070]:  organic host and surface coating agents are not light emitting materials.)  Note that any of the pixels may be either a semiconductor nanocrystal light emitting material pixel or an organic light emitting material pixel (para. [0062] & [0072]:  both semiconductor nanocrystal and organic light emitter implementations for each of the red, green, blue, and white pixels).  By using an organic light emitting material in some pixels and a semiconductor nanocrystal in others, the tradeoff between cost and performance may be optimized (para. 0081].)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to choose the mixed semiconductor nanocrystal light emitting material and organic light emitting material scheme of Liu to trade off cost vs. performance.  Moreover, the choice of semiconductor nanocrystals or organic light emitting material for each of the colors (e.g. red and green using semiconductor nanocrystals, and blue using organic light emitting material) is obvious in light of Liu.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success provides a prima facie case of obviousness. See, for example, M.P.E.P. § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The Examiner notes that while Liu discloses the blue sub-pixel preferably made of the semiconductor nanocrystals, this does not constitute teaching away.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Thus it would have been obvious to use a red quantum dot and a green organic light emitting material; and in so doing, the first light emitting layer (red emission layer) includes a first inorganic semiconductor light emitting material, the third light emitting layer (green emission layer) includes an organic light emitting material, and thus the first and second light emitting layers including the first and second inorganic semiconductor light emitting materials have a greater number than the third light emitting layer including the organic light emitting material (2:1).
Liu as combined appears not to explicitly disclose that the first and second inorganic semiconductor light emitting materials include semiconductor nanocrystals including a CuInSe2-based material.
Chung discloses a film comprising semiconductor nanocrystal quantum dots including CuInSe2-based material (para. [0062] & [0086]) for use in a light emitting layer of an LED (para. [0013] providing controlled frequency, high-purity light with improved efficiency (para. [0002-0004]).  As such, the semiconductor art recognized that that semiconductor nanocrystals including a CuInSe2-based material is suitable for forming a light emitting layer of an LED.  
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used semiconductor nanocrystals including a CuInSe2-based material for its art recognized suitability in forming a light emitting layer of an LED.  In so doing, the first and second inorganic semiconductor light emitting materials include semiconductor nanocrystals including a CuInSe2-based material.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama in view of Liu and Chung, as further evidenced by Mashford ("High-efficiency quantum-dot light-emitting devices with enhanced charge injection", 21 April 2013, Nature Photonics, Vol. 7 May 2013, pp. 407-412).
Regarding claim 22, Sonoyama as combined appears not to explicitly disclose that the first and second light emitting layers are driven at a lower voltage than the third light emitting layer.
However, it is well known in the art that the luminance produced by light emitting layers is a function of the applied voltage (see Mashford, Fig. 3, which discloses the current and luminance as a function as applied voltage, both rising with rising voltage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive each light emitting layer with the appropriate voltage to produce desired luminance for each layer, the voltage ranging from zero to a maximum positive voltage for each layer, including driving the first and second light emitting layers at zero volts (dark) and the third light emitting layer at positive voltage (on).  In so doing, the first and second light emitting layers are driven at a lower voltage than the third light emitting layer.
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chung, as further evidenced by Mashford ("High-efficiency quantum-dot light-emitting devices with enhanced charge injection", 21 April 2013, Nature Photonics, Vol. 7 May 2013, pp. 407-412).
Regarding claim 23, Liu as combined appears not to explicitly disclose that the first and second light emitting layers are driven at a lower voltage than the third light emitting layer.
However, it is well known in the art that the luminance produced by light emitting layers is a function of the applied voltage (see Mashford, Fig. 3, which discloses the current and luminance as a function as applied voltage, both rising with rising voltage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive each light emitting layer with the appropriate voltage to produce desired luminance for each layer, the voltage ranging from zero to a maximum positive voltage for each layer, including driving the first and second light emitting layers at zero volts (dark) and the third light emitting layer at positive voltage (on).  In so doing, the first and second light emitting layers are driven at a lower voltage than the third light emitting layer.
Claim 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama in view of Liu and Chung, as evidenced by Mashford, and further in view of Kim (US PGPub 2014/0239265).
Sonoyama as combined appears not to explicitly disclose that the spacer is on a top surface of the pixel defining layer and forming a step with the top surface of the pixel defining layer.
Kim discloses in fig. 3 and para. [0048-0049] & [0056] a light emitting display device comprising a pixel defining layer (170) including a spacer (172) forming a step with the top surface (171) of the pixel defining layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pixel defining layer with top spacer of Kim in Sonoyama as combined, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the spacer is on a top surface of the pixel defining layer and forming a step with the top surface of the pixel defining layer.

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 12 of the remarks with regard to claims 1, 5, and 20 that in Fig. 5 of Liu, the first pixel 232 has a data line located closer to the power line of second pixel 231 than to its own power line.  The argument is not persuasive.  Choosing pixel 231 as the first pixel and 232 as the second pixel, an arbitrary choice, satisfies the claim limitation.
Applicant’s arguments with respect to claim(s) 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891